Citation Nr: 0210323	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cervical spondylosis 
and diskectomy as secondary to trauma to the neck 
sustained as a result of service-connected epilepsy.

2. Entitlement to service connection for headaches as 
secondary to concussion/head injury sustained as a result 
of service-connected epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the two disorders listed on the title page.

The case was previously before the Board in January 2001, 
when it was remanded for further development.  As the 
requested development has been completed, the case is again 
before the Board for adjudication.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Cervical spondylosis was initially identified many years 
after his release from service and is not shown to be 
causally or etiologically related to service-connected 
epilepsy, or otherwise related to service or to any incident 
of service.

3.  The veteran's headaches were first noted many years after 
his release from service and are not show to be causally or 
etiologically related to service-connected epilepsy, or 
otherwise related to service or to any incident of service.


CONCLUSIONS OF LAW

1.  Cervical spondylosis was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2001).

2.  Headaches were not incurred in or aggravated by active 
service, and are not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The Board has reviewed the facts of this case in light of the 
VCAA and the implementing regulations.  The Board is 
satisfied that VA has made all reasonable efforts to assist 
the veteran in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

With regard to VA's duty to notify, the Board concludes that 
the discussions in the RO's March 1999 rating decision; the 
July 1999 Statement of the Case; the October 1999 and April 
2002 Statements of the Case; the Board's January 2001 remand; 
and other letters sent to the veteran have informed him 
adequately of the information and evidence needed to 
substantiate his claims and the applicable regulations.

With regard to VA's duty to assist, the Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained, to include several VA examinations.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as arthritis, if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted, shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The service medical records reflect that 
in December 1960 the veteran had what was described as an 
episode of unconsciousness and fell from his bunk to the 
deck.  Epilepsy, grand mal, was diagnosed.  In January 1961 
the veteran was treated for a laceration wound of his scalp; 
it was reported that he had had an epileptic seizure and 
struck his head.  The veteran's wound was cleaned, sutured, 
dressed and he was admitted to the ward for observation.  The 
veteran was placed on a Temporary Duty Retirement List (TDRL) 
in February 1961 and released from service.

Subsequent service medical records reflect that the veteran 
was evaluated in January 1963 and again in July 1965.  
Records of these evaluations do not reflect a diagnosis or 
complaints of either headaches or an injury to the cervical 
spine.  In October 1965 the veteran was removed from the TDRL 
and placed on the Permanent Retired List.  In September 1966 
he was admitted to a Naval Hospital for dental caries.  No 
pertinent complaints or findings were noted.

In May 1969 the veteran was accorded an examination for 
disability evaluation purposes by VA.  No pertinent 
complaints or findings were reported.

In June 1969 the RO established service connection for 
epilepsy, grand mal.

Medical records dated in March 1979 reflect that the veteran 
reported that he had developed headaches of a bifrontal 
constant aching nature during the past year, but that these 
had lessened recently and he felt that the headaches may have 
been associated with not taking his medications regularly.  
Examination revealed that his neck was supple.  The 
assessment was seizure disorder, well controlled on the 
present drug regime.  When the veteran was again seen in 
March 1980, no pertinent complaints or findings were noted.

A report of examination for disability evaluation purposes 
for VA in July 1980 was negative for pertinent complaints or 
findings.

There is no evidence of any treatment for a neck disorder 
from the time of discharge from service in 1961 until 1991.  
Records from the West Florida Regional Medical Center dated 
in August 1991 reflect that the veteran was admitted for 
severe right cervical radiculopathy, which he had suffered 
since approximately July 1991.  X-rays taken at that time 
revealed spondylosis at C4/C5 and C5/C6.  The records show 
that the veteran underwent a cervical diskectomy and fusion 
at C4/C5.  At that time, the veteran expressed his belief 
that his neck pain may be related to his work as a machinist.

In December 1998, the veteran underwent a neurologic 
evaluation; however, the examiner did not review the 
veteran's claims folder, to include his service medical 
records.  At the time of the examination, the veteran 
reported that when he was in the Navy from 1960 to 1961 he 
woke up in the hospital and that he was told that he had had 
a seizure, fell out of his "top rack," bit his tongue, hit 
the back of his head, and suffered burns to his left leg from 
a steam radiator.  Following this incident, he continued to 
have grand mal seizures for several years, but there was 
never any aura.  The veteran continued to take medication on 
a daily basis, but reported not having had a seizure in 
approximately twenty years.  The veteran indicated that he 
remembered his neck bothering him since the 1960s, mainly 
because of stiffness and tightness.  The veteran gave a 
history of intermittent, severe headaches that occurred 
approximately once every two months.  During such headaches, 
the veteran reported visual blurring and some difficulty 
focusing.

Following a neurologic examination, the examining physician 
opined that the veteran "probably did injure his neck when 
he fell from the upper bunk when he had his first seizure 
around 1961.  This could have resulted in a degenerative 
cervical disc condition that either worsened during his grand 
mal seizure disorder or just with time."  The examiner also 
gave an impression of intermittent migraine headaches, and 
noted a right carotid bruit on examination.

At the time of a January 1999 VA orthopedic examination, the 
veteran indicated that his neck was "not too bad," although 
he did report some pain and stiffness.  Examination of the 
neck revealed a well-healed surgical scar anteriorly on the 
right side of the neck.  On range of motion testing of the 
cervical spine, the veteran had 50 degrees of right and left 
lateral rotation, 40 degrees of flexion, and 20 degrees of 
extension.  Diagnosis was of status post anterior cervical 
diskectomy and fusion at C4/C5 for right C5 radiculopathy and 
status post anterior cervical diskectomy and fusion at C6/C7 
for large disc herniation.  With respect to the etiology of 
the cervical spine disorder, the examiner opined that:

Based upon my review of the records, 
I think that [the veteran's] 
contention that his neck problems are 
as a result of striking his head due 
to seizure activity while in the Navy 
represents a possibility.  However, I 
do not think that it reaches the 
threshold of reasonable medical 
probability without resorting to 
conjecture and speculation.

An August 1999 letter from R. F. Cowan, D.C., indicates that 
the veteran continued to experience neck pain associated with 
the ongoing cervical spondylosis which began "several years 
ago."

Outpatient treatment records from the Pensacola VAMC, dated 
from February 2000 to March 2001, reflect chronic neck pain 
and a stable seizure disorder.  In fact, an October 2000 
treatment note indicates that the veteran had not had 
seizures in over twenty-five years, even on subtherapeutic 
levels of medication.

In March 2001, the veteran underwent another VA examination, 
at which time x-rays revealed post-surgical changes of the 
anterior fusion of the mid and lower cervical spine and no 
significant sequelae.  With regard to the etiology of the 
veteran's cervical spine disorder, the examiner opined:

There is simply no evidence of record 
which support[s] the contention that 
it is a reasonable medical 
probability or even as likely as not 
that he had an injury which caused 
his neck condition.  It think that to 
say so would require one to resort to 
conjecture and speculation.

At the time of another March 2001 VA examination, the veteran 
complained of headaches three or four times per week, which 
were not incapacitating.  Every one or two months, the 
veteran reported having a headache severe enough to send him 
to bed.  The report reflects the examiner's opinion that that 
the veteran had cervicogenic headaches "in relation to his 
previous neck injury and subsequent cervical fusions."  The 
examiner did not believe that the veteran had migraine 
headaches.  There did not appear to be active cervical 
radiculopathy or myelopathy, and no evidence of nerve 
entrapment such as carpal tunnel was noted.

Analysis.  Cervical spine disorder.  The veteran contends 
that his cervical spondylosis with diskectomy resulted from a 
head injury incurred during service as a result of an 
epileptic seizure.  As set forth above, however, there is no 
evidence of an injury to the cervical spine in the veteran's 
service medical records.

Essentially, this information supports the conclusion of the 
VA physician who examined the veteran in January 1999 and 
March 2001, and concluded that there was simply no evidence 
of record to support the contention that "it is a reasonable 
medical probability or even as likely as not that [the 
veteran] had an injury which caused his neck condition."

The Board recognizes that a December 1998 examiner opined 
that the veteran probably did injure his neck when he fell 
from the upper bunk and that this "could have resulted in a 
degenerative cervical disc condition that either worsened 
during his grand mal seizure disorder or just with time."

Examination of 38 C.F.R. § 3.102 shows that VA recognizes a 
difference between the words "probability" and "possibility":

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

While the doctor's statement indicates that it is probable 
that the veteran did injure his neck when he fell from his 
bunk during service, the doctor did not indicate that it was 
probable that this injury resulted in a degenerative cervical 
disc condition, only that this was a possibility.  Subsequent 
medical opinions obtained in January 1999 and March 2001 
failed to support this theory as to the etiology of the 
veteran's cervical spine disorder.  The cervical spine 
disorder was first identified 30 years after the veteran's 
release from service and no medical evidence has been 
obtained which links the cervical spine disorder to any 
incident of the veteran's military service or to a service-
connected disorder with any reasonable degree of certainty.  
The absence of any pertinent complaints or findings for about 
30 years clearly indicates that any neck injury which the 
veteran sustained during his military service was acute and 
transitory and resolved without any residual disability.

The expert opinion expressed by the VA examiner in January 
1999 and March 2001 was based on a review of the medical 
records, including evidence favorable to the veteran.  The 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for cervical 
spondylosis with diskectomy as secondary to trauma to the 
neck sustained during an epileptic seizure in service.  The 
medical evidence does not support a conclusion that the 
veteran's current cervical spine disorder is due to an injury 
to the neck during service.

Headaches.  The veteran contends that his headaches are the 
result of the head injury he incurred in 1961 during service 
as a result of an epileptic seizure.  As set forth above, 
however, there is no evidence of a diagnosis or complaints of 
headaches until many years following service.  Further, in 
March 2001 a VA examiner diagnosed the veteran with 
cervicogenic headaches "in relation to his previous neck 
injury and subsequent cervical fusions."  As the examiner 
has attributed the etiology of the veteran's headaches to a 
non-service connected neck disorder, unrelated to the 1961 
epileptic incident, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for headaches as secondary to the in-
service head injury.

As such, both claims must be denied.  In reaching this 
conclusion, the Board acknowledges that all doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  Because the preponderance of the 
evidence is against the veteran's claims in this case, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).


ORDER

Entitlement to service connection for cervical spondylosis 
and diskectomy as secondary to trauma to the neck sustained 
as a result of service-connected epilepsy is denied.

Entitlement to service connection for headaches as secondary 
to concussion/head injury sustained as a result of service-
connected epilepsy is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

